Citation Nr: 0401868	
Decision Date: 01/16/04    Archive Date: 01/28/04	

DOCKET NO.  03-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational benefits under Chapter 30, Title 
38, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefits sought on appeal.  The 
veteran, who had active service from July 1972 to July 1991, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.


REMAND

A preliminary review of the record discloses that while the 
veteran did not request a hearing before the BVA on the VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted in 
September 2003, in a statement dated in November 2003 
received by the Board, the veteran did indicate that he did 
want a hearing at the local VA office before the BVA.  The 
veteran has not been afforded such a hearing and the failure 
to afford the veteran a hearing would amount to a denial of 
due process and the possibility that any decision entered by 
the Board could be vacated.  38 C.F.R. § 20.904(a)(3)(2003).

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action is required on 
his part.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be afforded a hearing 
before the BVA at the appropriate VA 
regional office at the earliest 
opportunity.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favor or unfavorable, at this time.  The veteran is free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


